                Case 1:19-mj-00711-ML Document 12 Filed 11/12/19 Page 1 of 3



AO 470 (01/09) Order Scheduling a Detention Hearing


                                   UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA                                                          §
                                                             §       Case Number: AU:19-M -00711(1)
vs.                                                          §
                                                             §
(1) David Randle Jakobeit                                    §
  Defendant




                        ORDER SCHEDULING A DETENTION HEARING



         A X detention hearing and a X                preliminary hearing in this case is/are scheduled as follows:


Place:                      501 West Fifth Street, Austin, Texas, 78701       Courtroom No.: 8, 7th Floor
Presiding Judge:            Magistrate Judge Mark Lane                        Date and Time:
                                                                              November 14, 2019, at 3:00 PM

      IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the
United States Marshal or any other authorized officer. The custodian must bring the defendant to the
hearing at the time, date, and place set forth above.

       If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.




              12th day of November, 2019                     ______________________________
                               Date                          MARK LANE
                                                             UNITED STATES MAGISTRATE JUDGE
              Case 1:19-mj-00711-ML Document 12 Filed 11/12/19 Page 2 of 3




                       UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

USA                                             §
                                                §
vs.                                             §     Case Number: AU:19-M -00711(1)
                                                §
(1) David Randle Jakobeit                       §
      Defendant


             DEFENDANT'S RESPONSE TO NOTICE OF DETENTION HEARING

     Defendant, (1) David Randle Jakobeit, files this response to the Notice of Detention Hearing
which was issued by the Court. After further investigation, Defendant wishes at this time to
waive his/her right to the detention hearing, subject to his/her right to bring a motion concerning
detention at a later date.



                                                    Respectfully submitted,
Defendant


Date                                                Attorney for Defendant




                                CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was hand
delivered to the Assistant United States Attorney on the           day of           , 20      .




                                                    Attorney for Defendant
                   Case 1:19-mj-00711-ML Document 12 Filed 11/12/19 Page 3 of 3




AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing




                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA                                                            §
                                                               §
vs.                                                            §    NO: AU:19-M -00711(1)
                                                               §
(1) David Randle Jakobeit                                      §

                                                 WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court,
or charged with violating the terms of probation or supervised release in a petition filed in this court. A
magistrate judge has informed me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a
preliminary hearing under Fed. R. Crim. P. 32.1.

             I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P.
32.1.


Date:


                                                                            Defendant's signature




                                                                       Signature of defendant's attorney
